Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,231,804. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated in the comparison table below.

Instant Application
U.S. Patent No. 11,231,804 B2
37. A system comprising: a touch-sensitive display unit for displaying an image and configured to detect a touch of one or more objects onto said unit to thereby affect said image; one or more sensing modules associated with the touch-sensitive display unit and configured to generate a sensed signal proportional to a force applied onto said unit in a direction normal to its surface; and one or more control units coupled to the one or more modules and to said display unit and configured to receive said sensed signal and generate an output signal indicative of said force based thereon that is fed into the touch-sensitive display unit to display data on said force; suspension arms for allowing suspension of the system on a support structure such that the surface of the system is flush with the support structure.
38. The system of claim 37, wherein the display unit is planar and is configured for horizontal orientation to define a planar outer face and for determining weight of objects placed thereon.
39. The system of claim 37, wherein at least one of the sensing modules comprises a proximity sensor having a first member associated and movable with the display unit and a second member; wherein the sensed signal is proportional to the proximity between the two members.
40. The system of claim 39, wherein the two members define a hall-effect sensor couple.
41. The system of claim 39, wherein the second member is disposed on a displaceable platform configured to displace towards the display unit to an extent proportional to said force, wherein a portion of the display unit is displaced in a first extent proportional to the force applied onto said unit and said platform is displaced in a second, amplified extent.
42. The system of claim 37, wherein at least one of the sensing modules comprises a load cell that is configured to sense the force applied on the touch-sensitive display unit and generate said sensed signal.
43. The system of claim 42, wherein the display unit is horizontal and the system comprises a plurality of load cells fixed on a base structure and supporting the display unit.
44. The system of claim 43, wherein the base structure comprises a levelling arrangement for levelling thereof.
45. The system of claim 37, wherein said touch-sensitive display defines a planar outer face and wherein said one or more sensing modules comprise a planar light-transmissive medium permitting transmission of light in a direction parallel to said outer face, one or more light emitters configured to emit light into the medium and one or more light detectors configured to detect light from at least one of the emitters, wherein changes in characteristics of the light detected by a detector is indicative of at least one of (i) degree of force applied on the touch-sensitive display unit and (ii) the location where the force is applied onto the touch-sensitive display unit.
46. The system of claim 45, wherein the light-transmissive medium comprises light-reflective edges; and wherein the optical path of said light between the emitter and the detector comprises multiple reflections from said light-reflective edges.
47. The system of claim 46, wherein the optical path spans throughout a major portion of the medium.
48. The system of claim 47, wherein said medium is rectangular; the light emitters and the lights detectors are two members of an optical couple, in which the detector is configured to detect the light from its coupled emitter; and wherein one member of the couple being disposed proximal to one edge and the other at the opposite edge of the rectangle.
49. The system of claim 37, wherein the sensing modules are arranged in an irregular array.
50. The system of claim 49, wherein the irregular array comprises sub-arrays, each sub-array comprises an internal linear arrangement and wherein each sub-array is arranged in a non-linear arrangement with respect to one or more other sub-arrays.
51. The system of claim 37, being configured to measure weights of a plurality of objects simultaneously.
52. The system of claim 37, comprising an induction system that comprises: an induction-generating layer configured for generating an electromagnetic induction; an electromagnetic-blocking layer formed between the display unit layer and the induction-generating layer and configured for blocking at least a portion of the electromagnetic induction that is generated by the induction-generating layer; wherein the layers are formed such that displaying components of the display unit are visible through the induction-generating layer and the electromagnetic-blocking layer.
53. The system of claim 52, wherein the electromagnetic-blocking layer is having a latticed formation.
54. The system of claim 52, wherein the induction-generating layer comprises an induction element that is formed within a medium, said induction element is disposed in an induction space within said medium and is configured for retraction from said induction space into a retracted space.
55. The system of claim 54, wherein the retracted space is positioned outside vertical boundaries of the display unit layer.



1. A system comprising: a touch-sensitive display unit for displaying an image and configured to detect a touch of one or more objects onto said unit to thereby affect said image; one or more sensing modules associated with the touch-sensitive display unit and configured to generate a sensed signal proportional to a force applied onto said unit in a direction normal to its surface; and one or more control units coupled to the one or more modules and to said display unit and configured to receive said sensed signal and generate an output signal indicative of said force based thereon that is fed into the touch-sensitive display unit to display data on said force; wherein the sensing modules are arranged in an irregular array, said irregular array comprises sub-arrays, each sub-array comprises an internal linear arrangement, and wherein each sub-array is arranged in a non-linear arrangement with respect to one or more other sub-arrays.
9. The system of claim 1, comprising suspension arms for allowing suspension of the system on a support structure such that the surface of the system is flush with the support structure.

2. The system of claim 1, wherein the display unit is planar and is configured for horizontal orientation to define a planar outer face and for determining weight of objects placed thereon.

3. The system of claim 1, wherein at least one of the sensing modules comprises a proximity sensor having a first member associated and movable with the display unit and a second member; wherein the sensed signal is proportional to the proximity between the two members.
4. The system of claim 3, wherein the two members define a hall-effect sensor couple.

5. The system of claim 3, wherein the second member is disposed on a displaceable platform configured to displace towards the display unit to an extent proportional to said force, wherein a portion of the display unit is displaced in a first extent proportional to the force applied onto said unit and said platform is displaced in a second, amplified extent.

6. The system of claim 1, wherein at least one of the sensing modules comprises a load cell that is configured to sense the force applied on the touch-sensitive display unit and generate said sensed signal.

7. The system of claim 6, wherein the display unit is horizontal and the system comprises a plurality of load cells fixed on a base structure and supporting the display unit.

8. The system of claim 7, wherein the base structure comprises a levelling arrangement for levelling thereof.

10. The system of claim 1, comprising a touch-sensitive display unit that defines a planar outer face; a planar light-transmissive medium permitting transmission of light in a direction parallel to said outer face; one or more light emitters configured to emit light into the medium and one or more light detectors configured to detect light from at least one of the emitters, wherein changes in characteristics of the light detected by a detector is indicative of at least one of (i) degree of force applied on the touch-sensitive display unit and (ii) the location where the force is applied onto the touch-sensitive display unit.

11. The system of claim 10, wherein the light-transmissive medium comprises light-reflective edges; and wherein the optical path of said light between the emitter and the detector comprises multiple reflections from said light-reflective edges.

12. The system of claim 11, wherein the optical path spans throughout a major portion of the medium.
13. The system of claim 12, wherein said medium is rectangular; the light emitters and the lights detectors are two members of an optical couple, in which the detector is configured to detect the light from its coupled emitter; and wherein one member of the couple being disposed proximal to one edge and the other at the opposite edge of the rectangle.

14. The system of claim 1, being configured to measure weights of a plurality of objects simultaneously.

15. The system of claim 1, comprising an induction system that comprises: an induction-generating layer configured for generating an electromagnetic induction; an electromagnetic-blocking layer formed between the display unit layer and the induction-generating layer and configured for blocking at least a portion of the electromagnetic induction that is generated by the induction-generating layer; wherein the layers are formed such that displaying components of the display unit are visible through the induction-generating layer and the electromagnetic-blocking layer.
16. The system of claim 15, wherein the electromagnetic-blocking layer is having a latticed formation.

17. The system of claim 15, wherein the induction-generating layer comprises an induction element that is formed within a medium, said induction element is disposed in an induction space within said medium and is configured for retraction from said induction space into a retracted space.

18. The system of claim 17, wherein the retracted space is positioned outside vertical boundaries of the display unit layer.






II. POTENTIALLY ALLOWABLE SUBJECT MATTER
Claim 39-41, 50, 52-55 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and contingent upon the double patenting rejection being overcome. The claims are objected to because the cited references do not disclose “wherein at least one of the sensing modules comprises a proximity sensor having a first member associated and movable with the display unit and a second member; wherein the sensed signal is proportional to the proximity between the two members” as recited in claim 39 and “wherein the irregular array comprises sub-arrays, each sub-array comprises an internal linear arrangement and wherein each sub-array is arranged in a non-linear arrangement with respect to one or more other sub-arrays.” as recited in claim 50 and “induction system that comprises: an induction-generating layer configured for generating an electromagnetic induction; an electromagnetic-blocking layer formed between the display unit layer and the induction-generating layer and configured for blocking at least a portion of the electromagnetic induction that is generated by the induction-generating layer; wherein the layers are formed such that displaying components of the display unit are visible through the induction-generating layer and the electromagnetic-blocking layer” as cited in claim 52.
.

III. CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Sensing module” in claim 37-38, 45-56.
“control unit” in claims 37-56.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “sensing module” (fig. 1 112 fig 2 222 proximity sensor or load cell) and “control unit” (fig 2 controller 234)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


IV. CLAIM REJECTIONS - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 37- 38, 42-43, 45, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Amada et al. US 20130320084 in view of Marshall et al. US 20100044157.




Consider claim 37.   Amada discloses a system (fig 1-4) comprising:
a touch-sensitive display unit for displaying an image (fig 1 and 2 touch sensor, surface element 12 and projector 14 [0019]. Also see fig 5) and configured to detect a touch of one or more objects onto said unit to thereby affect said image ([0020] fig 5 touch sensor senses one or more inputs selections and movement of fingers and objects placed on the surface and ends input signals to computer [0035] transaction software displaying image operable by user);
one or more sensing modules (fig 1 fig 2 plurality of load cell 18 [0022]) associated with the touch-sensitive display unit and configured to generate a sensed signal proportional to a force applied onto said unit in a direction normal to its surface ([0022] load cell sense weights of items placed on surface element and sends signal to computer 30); and
one or more control units (fig 1 computer 30) coupled to the one or more modules and to said display unit and configured to receive said sensed signal and generate an output signal indicative of said force based thereon that is fed into the touch-sensitive display unit to display data on said force ([0027] fig 1 computer 30 receives weight signal from load cell 18 and determines prices for items. see fig 5 where price of item is displayed [0037-0038] weight information displayed in screen 74).
Amada does not disclose suspension arms for allowing suspension of the system on a support structure such that the surface of the system is flush with the support structure.
Marshal however discloses suspension arms for allowing suspension of the system on a support structure such that the surface of the system is flush with the support structure (see fig. 3 and fig 4 [0034] housing 102 is supported by support surface 112 with recess 114. Flush with the supper surface of the countertop).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure holding with the load cells of Amada to include suspension arms for allowing suspension of the system on a support structure such that the surface of the system is flush with the support structure., as taught by Marshal, to allow for items to be scanned on the surface (fig 1). 

Consider claim 38.   Amada as modified by Marshal discloses the system of claim 37, wherein the display unit is planar and is configured for horizontal orientation to define a planar outer face and for determining weight of objects placed thereon (Amada [0016] oriented horizontally. Surface element acts as a weight plate).

Consider claim 42.   Amada as modified by Marshal discloses the system of claim 37, wherein at least one of the sensing modules comprises a load cell that is configured to sense the force applied on the touch-sensitive display unit and generate said sensed signal (Amada [0016] oriented horizontally. Surface element acts as a weight plate [0022] load cell 18 fig 1).

Consider claim 43.  Amada as modified by Marshal discloses the system of claim 42, wherein the display unit is horizontal and the system comprises a plurality of load cells fixed on a base structure and supporting the display unit (Amada [0022] see fig 2 four load cells 18 are fixed to 12 supporting the display surface).

Consider claim 45. Amada as modified by Marshal discloses the system of claim 37, comprising 
a touch-sensitive display unit that defines a planar outer face (see Amada fig 3 16 touch sensor and fig 4 surface 12); 
a planar light-transmissive medium permitting transmission of light in a direction parallel to said outer face (see Amada fig 3 surface 12 LED 26 emitting light in planar direction);

one or more light emitters configured to emit light into the medium and one or more light detectors configured to detect light from at least one of the emitters ( Amada fig 3 LED emitter 26 and detector 28), wherein changes in characteristics of the light detected by a detector is indicative of at least one of (i) degree of force applied on the touch-sensitive display unit and (ii) the location where the force is applied onto the touch-sensitive display unit (Amada [0021] detects points where light is interrupted associated with finger or stylus).

Consider claim 51.   Amada discloses the system of claim 37, being configured to measure weights of a plurality of objects simultaneously ([0043] operator also weight produce items purchased by customer by placing produce items on surface element 12. E.g. Bananas or grapes).

2.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Amada in view of Marshal and further in view of Lahl et al US 5367129. 

Consider claim 44.   Amada as modified by Marshal discloses the system of claim 43, but does not disclose wherein the base structure comprises a levelling arrangement for levelling thereof.
Lahl however discloses wherein the base structure comprises a levelling arrangement for levelling thereof (Col. 2 lines 39-44 leveling feet below load cell 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure holding with the load cells of Amada as modified by Marshal to include wherein the base structure comprises a levelling arrangement for levelling thereof, as taught by Lahl, to precisely level the base plate holding the load cells (col. 2 lines 42-43). 



3.	Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Amada in view of Marshal and further in view of Holmgren US 20150277636.

Consider claim 46.   Amada as modified by Marshal discloses the system of claim 46, but does not explicitly disclose wherein the light-transmissive medium comprises light-reflective edges; and wherein the optical path of said light between the emitter and the detector comprises multiple reflections from said light-reflective edges.
	Holmgren however discloses wherein the light-transmissive medium comprises light-reflective edges; and wherein the optical path of said light between the emitter and the detector comprises multiple reflections from said light-reflective edges (see fig 14 16 17 which show emitters emitting rays and detectors receiving rays reflected off edges. Also see figs 36, 40, 43 emitter 200 and receiver 300 and arrows indicate reflection off of edges).
Amada as modified by Marshal contains a "base" device/method of optical touch sensor.  Holmgren contains a "comparable" device/method of optical touch sensor that has been improved in the same way as the claimed invention.  The known "improvement" of Holmgren could have been applied in the same way to the "base" device/method of Amada as modified by Marshall and the results would have been predictable and resulted in wherein the light-transmissive medium comprises light-reflective edges; and wherein the optical path of said light between the emitter and the detector comprises multiple reflections from said light-reflective edges. Furthermore, both Amada as modified by Marshall and Holmgren use and disclose similar functionality (i.e., detecting touches using infrared LEDs emitters and detectors) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 47.   Amada as modified Marshall by Holmgren discloses the system of claim 47, wherein the optical path spans throughout a major portion of the medium (see Holmgren figs 36, 40, 43 emitter 200 and receiver 300 and arrows indicate reflection off of edges).
	Motivation to combine is similar to claim 46.

Consider claim 48.   Amada as modified by Marshall and Holmgren discloses the system of claim 48, wherein said medium is rectangular (see Amada 12 fig 3 and 4); 
the light emitters and the lights detectors are two members of an optical couple, in which the detector is configured to detect the light from its coupled emitter (see Amada LED 26 and detector 28 fig 3 and 4 [0021]); and wherein one member of the couple being disposed proximal to one edge and the other at the opposite edge of the rectangle (see Holmgren fig 43 200 and 300).
Motivation to combine is similar to claim 46.


4.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Amada in view Marshall and further in view of Hanlon US 10035592.

Consider claim 49.   Amada as modified by Marshall discloses the system of claim 37, but does not disclose wherein the sensing modules are arranged in an irregular array.

Hanlon however discloses wherein the sensing modules are arranged in an irregular array (fig 5a Col. 10 lines 41-42 shows a load cells 502 which can be arranged in a grid or random arrangement).
Amada as modified by Marshall contains a "base" device/method of electronic devices that weight objects using load cells.  Hanlon contains a "comparable" device/method of electronic devices that weight objects using load cells that has been improved in the same way as the claimed invention.  The known "improvement" of Hanlon could have been applied in the same way to the "base" device/method of Amada as modified by Marshall and the results would have been predictable and resulted in wherein the sensing modules are arranged in an irregular array. Furthermore, both Amada as modified by Marshall and Hanlon use and disclose similar functionality (i.e., outputting signal in response to a force against the load cell) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.



V. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryo US 20090171801 discloses a self-checkout terminal with load cell unit.
Austin US 20090322706 discloses a weighting surface with display.
Sekar US 20160067866 discloses an automated cooking machine which uses an inducting cooking surface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 08/23/2022Primary Examiner, Art Unit 2692